            Case 3:20-cr-00337-WHO Document 59-2 Filed 09/16/21 Page 1 of 2



 1   DAVID H. ANGELI (admitted pro hac vice)
     EDWARD A. PIPER (Cal. Bar No. 288289)
 2   TYLER P. FRANCIS (admitted pro hac vice)
     MICHELLE H. KERIN (admitted pro hac vice)
 3   ANGELI LAW GROUP LLC
     121 SW Morrison Street, Suite 400
 4   Portland, Oregon 97204
     Telephone: (503) 954-2232│Facsimile: (503) 227-0880
 5   Email: david@angelilaw.com; ed@angelilaw.com; tyler@angelilaw.com;
            michelle@angelilaw.com
 6
     JOHN D. CLINE (Cal. Bar No. 237759)
 7   50 California Street, Suite 1500
     San Francisco, CA 94111
 8   Telephone: (415) 662-2260│Facsimile: (415) 662-2263
     Email: cline@johndclinelaw.com
 9
     Attorneys for Defendant Joseph Sullivan
10

11                                UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                   SAN FRANCISCO DIVISION

14
      UNITED STATES OF AMERICA,                          Case No. 3:20-cr-00337-WHO
15
                    Plaintiff,                           [PROPOSED] ORDER
16
             v.
17
      JOSEPH SULLIVAN,
18
                    Defendant.
19

20

21

22                                     [PROPOSED] ORDER

23          The Court, having considered the defendant’s Unopposed Motion For Pretrial Return
24   Date For Subpoena Duces Tecum To Uber Technologies and the supporting declaration, hereby
25
     GRANTS the motion and ORDERS that the subpoena attached as Exhibit 1 to the Declaration of
26
     David Angeli, may issue to Uber Technologies.
27
     //
28

     [PROPOSED] ORDER
     3:20-cr-00337-WHO                               1
            Case 3:20-cr-00337-WHO Document 59-2 Filed 09/16/21 Page 2 of 2


     IT IS SO ORDERED.
 1

 2         DATED: September___, 2021.
 3

 4                                             WILLIAM H. ORRICK
                                               UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER
     3:20-cr-00337-WHO                     2
